Appeal by defendant from a judgment of the County Court, Westchester County, rendered March 14, 1978, convicting him, inter alia, of two counts of murder in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of defendant’s motion to suppress evidence. Judgment reversed, on the law, motion to suppress granted, plea of guilty vacated, and case remitted to the County Court, Westchester County, for further proceed*834ings consistent herewith. While in custody following his arrest upon a felony complaint filed against him, and in the absence of counsel, defendant prior to interrogation waived his rights to counsel and to remain silent and made an incriminating statement to the police. This statement led to the finding of a gun used by defendant in the commission of the alleged crimes. An accused may not waive his right to the presence of counsel, absent counsel, after a felony complaint has been filed against him (People v Samuels, 49 NY2d 218). Accordingly, notwithstanding defendant’s willingness to speak with the police, his voluntary waiver of his rights, his incriminating statement and his guilty plea, we must reverse the judgment and suppress defendant’s statement as well as the fruits thereof. Rabin, J. P., Cohalan, O’Connor and Weinstein, JJ., concur.